SHIPMAN, District Judge.
At this late stage of the case the court will deem all questions arising on the exceptions to have been waived. They should have been determined before the proofs were taken. On the proofs, although the evidence is very conflicting, the weight of it establishes the fact that the Clayton was coming up the coast close hauled; that the Queen of the South was going down the coast with a free wind; that at the time when those in charge of the Queen of the South ought to have discovered the Clayton—the former was to leeward of the latter; that had she kept her course she would have passed the Clayton to leeward and cleared her with safety; and that those in charge of the Queen of the South mistook the position or course of the Clayton, or both, and luffed, striking the latter on the starboard side, and causing the damage complained of. This luffing was a mistake for which the Queen of the South should be held responsible. Decree for libelants, with a reference.